ACCEPTED
                                                                                  01-14-00862-CR
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            5/15/2015 12:25:38 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK




                        01-14-00862-CR                         FILED IN
                                                        1st COURT OF APPEALS
    In the Court of Appeals for the First District of   Texas
                                                            HOUSTON, TEXAS
                                                        5/15/2015 12:25:38 PM
                                                        CHRISTOPHER A. PRINE
                    Andre Demont Thompson,                       Clerk
                           Appellant
                                 v.
                        The State of Texas,
                             Appellee


            Appearance of New Lead Counsel and
                Motion to Strike Anders Brief
               and Set New Briefing Schedule

Franklin Bynum appears, under Rule 6.1, as lead counsel in this
case, after the previous appointed attorney has filed his motion to
withdraw.

Andre Demont Thompson moves to strike appointed counsel’s
Anders brief and moves, under 10.1 and 10.5(b) of the Texas Rules
of Appellate Procedure, set a new briefing schedule for a brief on
the merits.

This is an appeal of a jury trial for murder. Appointed counsel
filed a 49-page Anders brief on April 14, 2015. In response, Mr.
Thompson’s family hired counsel to independently review the
case and file a brief on the merits. Having just been hired, counsel
asks the Court to strike the Anders brief and set a new briefing
schedule.
The Rules of Appellate Procedure do not provide a procedure for
this situation, and a search of unpublished authority in courts of
appeals statewide provides little guidance; counsel moves the
Court to act under its authority under Rule 2 to set a new briefing
schedule. Counsel will work expeditiously to complete the brief
without any further extensions of time, given the age of the case.

Appellant prays that the Court grant the motion, strike the Anders
brief, and set the due date for Appellant’s brief on the merits for
June 13, 2015.

                    Certificate of Compliance

The word-processing software used to write this motion reports
its length as 279 words.

                      Certificate of Service

I provided this document to the State by electronic service to
curry_alan@dao.hctx.net simultaneously with electronic filing.

                                    Respectfully,


                                    ____________________
Bynum Law Office PLLC               Franklin Bynum
2814 Hamilton Street                Texas Bar Number 24069451
Houston, Texas 77004                fgb@lawfgb.com
(713) 343-8844




                                2